Exhibit 10.6.1

FIRST AMENDMENT

TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered
into as of January 4, 2007 by and among MONACO COACH CORPORATION, a Delaware
corporation (“Parent”), ROYALE COACH BY MONACO, INC., an Indiana corporation,
MCC ACQUISITION CORPORATION, a Delaware corporation, OUTDOOR RESORTS OF LAS
VEGAS, INC., a Nevada corporation, OUTDOOR RESORTS MOTORCOACH COUNTRY CLUB,
INC., a California corporation, OUTDOOR RESORTS OF NAPLES, INC., a Florida
corporation, R-VISION HOLDINGS LLC, a Delaware limited liability company,
R-VISION, INC., an Indiana corporation, R-VISION MOTORIZED LLC, an Indiana
limited liability company, BISON MANUFACTURING, LLC, an Indiana limited
liability company, ROADMASTER LLC, an Indiana limited liability company and LA
QUINTA MOTORCOACH RESORT, INC., a California corporation (“La Quinta”)(each of
the foregoing parties individually referred to as “Borrower” and all
collectively referred to as “Borrowers”), each of the financial institutions
from time to time listed on Schedule I attached hereto, as amended from time to
time, and U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), as the administrator for
the Lenders (in such capacity, “Administrative Lender”), and BANK OF AMERICA,
N.A. as Syndication Agent.

WHEREAS, the parties hereto, other than La Quinta, are parties to that certain
Third Amended and Restated Credit Agreement dated November 18, 2005 (“Credit
Agreement”) and desire to amend the Credit Agreement in the manner set forth
below.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrowers, Lenders and Administrative Lender hereby
agree as follows:

1.             Definitions.  All capitalized terms used herein and not otherwise
defined herein shall have the meaning attributed to them in the Credit
Agreement.

2.             Section 1.1 of the Credit Agreement.

(a)           The following defined terms are added to Section 1.1 of the Credit
Agreement:

“Covenant EBITDA” means, (a) as of the end of a fiscal quarter before 2007,
EBITDA and (b) thereafter, Parent’s consolidated net income after taxes for the
twelve months ending with such quarter adjusted as follows:

1


--------------------------------------------------------------------------------


plus (A) the sum of the amounts for such twelve month period included in
determining such net income of (i) interest expense, (ii) income tax expense,
(iii) depreciation expense, (iv) amortization expense and (v) extraordinary
non-cash losses and charges and other non-recurring non-cash losses and charges;
and

less (B) gains on sales of assets (excluding sales of inventory in the ordinary
course of business) and other extraordinary non-cash gains for such twelve month
period;

provided that the calculation of Covenant EBITDA as of the end of the first
three fiscal quarters of 2007 shall be computed by annualizing Parent’s
financial results beginning with the first day of the first fiscal quarter of
Parent’s 2007 fiscal year.

“Covenant Leverage Ratio” means, as of the end of a fiscal quarter, the ratio of
(i) Debt (exclusive of any Contingent Obligations) as of the end of such quarter
to (ii) Covenant EBITDA.

(b)           The following defined terms are amended to read as follows:

“Debt Service Coverage Ratio” means, as of the end of a fiscal quarter, the
ratio of (A) Covenant EBITDA to (B) the sum of the following for the twelve
month period ending with such quarter: (i) Parent’s consolidated interest
expense; (ii) scheduled principal payments of Debt of Parent and the
Subsidiaries; and (iii) cash dividends and distributions paid in respect of
Parent’s Stock.

“EBITDA” means, as of the end of a fiscal quarter, Parent’s consolidated net
income after taxes for the twelve months ending with such quarter adjusted as
follows:

plus (A) the sum of the amounts for such twelve month period included in
determining such net income of (i) interest expense, (ii) income tax expense,
(iii) depreciation expense, (iv) amortization expense and (v) extraordinary
non-cash losses and charges and other non-recurring non-cash losses and charges;

less (B) gains on sales of assets (excluding sales of inventory in the ordinary
course of business) and other extraordinary non-cash gains for such twelve month
period; and

plus (C) without duplication and to the extent deducted in the computation of
Parent’s consolidated net income after taxes for the relevant computation
period, the amount of the one-time pre-tax inventory write-down charge taken in
Q3 of 2006, but in no event more than $3,500,000.

2


--------------------------------------------------------------------------------


3.             Section 3.3(b)(i) of the Credit Agreement.  Section 3.3(b)(i) of
the Credit Agreement is amended in its entirety to read as follows:

(i)            Borrowers shall, on the last Business Day of each fiscal quarter,
beginning April 1, 2006, repay the outstanding principal balance of the Term
Loans by making a payment in the aggregate amount of $1,428,572; and

4.             Section 8.3.  Item (vi) of Section 8.3 is amended in its entirety
to read as follows:

(vi)          a Borrowing Base Certificate not later than 30 days after and as
of the end of each of Parent’s monthly fiscal periods if (a) the Leverage Ratio
as of the end of Parent’s most recently completed fiscal quarter exceeds 2.00:1
or (b) the outstanding principal balance of the Revolving Loans at any time
during such quarter exceeds 50% of the Borrowing Base; and

5.             Sections 10.1 and 10.3 of the Credit Agreement.  Sections 10.1
and 10.3 of the Credit Agreement are amended in their entirety to read as
follows:

10.1        LEVERAGE RATIO

As of the end of each fiscal quarter, Parent shall maintain a Covenant Leverage
Ratio not greater than the ratio set forth below for such quarter:

Fiscal Quarter

 

Ratio

 

Q4, 2006

 

4.25:1.00

 

Q1, 2007

 

3.50:1.00

 

Q2, 2007

 

3.00:1.00

 

Each quarter thereafter

 

2.50:1.00

 

 

10.3        DEBT SERVICE COVERAGE RATIO

As of the end of each fiscal quarter , Parent shall maintain a Debt Service
Coverage Ratio greater than  the ratio set forth below for such quarter:

Fiscal Quarter

 

Ratio

 

Q4, 2006

 

1.00:1.00

 

Q1, 2007

 

1.00:1.00

 

Q2, 2007

 

1.25:1.00

 

Each quarter thereafter

 

1.50:1.00

 

 

3


--------------------------------------------------------------------------------


6.             Schedule II to the Credit Agreement.  Schedule II to the Credit
Agreement is replaced by the Schedule II attached hereto.

7.             Joinder of La Quinta.  For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, La Quinta hereby
becomes a party to the Credit Agreement with the same force and effect as if it
had been an original signatory to the Credit Agreement.  The term “Borrower”
shall apply to La Quinta and the term “Borrowers” shall include La Quinta.

8.             Amendment Fee.  Upon the execution of this First Amendment,
Borrowers shall pay to Administrative Lender, for the ratable benefit of the
Lenders signing this First Amendment, an amendment fee equal to 0.15% of the
Total Commitments of the Lenders signing this First Amendment.

9.             Effective Date.  This First Amendment shall be effective as of
the date hereof upon (a) execution by Borrowers, Administrative Lender and the
Required Lenders and (b) payment by Borrowers of the fee provided in Section 6.

10.          Ratification.  Except as otherwise provided in this First
Amendment, all of the provisions of the Credit Agreement are ratified and
confirmed and shall remain in full force and effect.

11.          One Agreement.  The Credit Agreement, as modified by the provisions
of this First Amendment, shall be construed as one agreement.

12.          Counterparts.  This First Amendment may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed to be
an original, and all of which when taken together shall constitute one and the
same agreement.  Delivery of an executed signature page of this First Amendment
by fax or in PDF format by email shall be effective as delivery of a manually
executed counterpart hereof.

INTENTIONALLY LEFT BLANK

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this First Amendment to Third
Amended and Restated Credit Agreement as of the date first above written.

MONACO COACH CORPORATION

 

ROYALE COACH BY MONACO, INC.

 

 

 

By:

/s/ John W. Nepute

 

By:

/s/ John W. Nepute

Title:

President

 

Title:

Vice President and Treasurer

 

 

 

OUTDOOR RESORTS MOTORCOACH COUNTRY CLUB, INC.

 

MCC ACQUISITION CORPORATION

 

 

By:

/s/ John W. Nepute

By:

/s/ John W. Nepute

 

Title:

Vice President and Treasurer

Title:

Vice President

 

 

 

 

 

OUTDOOR RESORTS OF NAPLES, INC.

 

OUTDOOR RESORTS OF LAS VEGAS, INC.

 

 

 

By:

/s/ John W. Nepute, Director

 

By:

/s/ John W. Nepute

 

 

 

Title:

Vice President

By:

/s/ Charles J. Kimball, Secretary

 

 

 

 

 

 

R-VISION HOLDINGS LLC

 

R-VISION, INC.

 

 

 

By:

/s/ John W. Nepute

 

By:

/s/ John W. Nepute

Title:

President

 

Title:

Vice President

 

 

 

 

 

R-VISION MOTORIZED LLC

 

BISON MANUFACTURING, LLC

By: R-Vision, Holdings, LLC, its sole manager

 

By: R-Vision, Holdings, LLC, its sole manager

 

 

 

By:

/s/ John W. Nepute

 

By:

/s/ John W. Nepute

Title:

President

 

Title:

President

 

 

 

ROADMASTER LLC

 

LA QUINTA MOTORCOACH RESORT, INC.

By: R-Vision, Holdings, LLC, its sole manager

 

 

 

 

By:

/s/ Charles J. Kimball

By:

/s/ John W. Nepute

 

Title:

Secretary

Title:

President

 

 

 

5


--------------------------------------------------------------------------------


 

UNION BANK OF CALIFORNIA, N.A.

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Stephen Sloan

 

By:

/s/ Oran Coffin

Title:

Vice President

 

Title:

Vice President

 

 

 

NATIONAL CITY BANK OF INDIANA

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Mike Callas

 

By:

 

Title:

Vice President

 

Title:

 

 

 

 

BANK OF THE WEST

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Brett German

 

By:

/s/ Jonathon Kenney

Title:

Vice President

 

Title:

Vice President

 

1


--------------------------------------------------------------------------------


SCHEDULE II

Pricing Schedule

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Level VI

 

LIBOR Margin

 

100

 

125

 

150

 

175

 

200

 

250

 

Prime Margin

 

0

 

0

 

0

 

25

 

50

 

75

 

Fee Percentage

 

20

 

25

 

25

 

25

 

37.5

 

50

 

 

For purposes of this Pricing Schedule, the following terms have the following
meanings:

“Level I” applies on any day if, on such day, the applicable Leverage Ratio is
less than 1.50:1.

“Level II” applies on any day if, on such day, the applicable Leverage Ratio is
equal to or greater than 1.50:1 and less than 2.50:1.

“Level III” applies on any day if, on such day, the applicable Leverage Ratio is
equal to or greater than 2.50:1 and less than 3.00:1.

“Level IV” applies on any day if, on such day, the applicable Leverage Ratio is
equal to or greater than 3.00:1 and less than 3.50:1.

“Level V” applies on any day if, on such day, the applicable Leverage Ratio is
equal to or greater than 3.50:1 and less than 4.00:1.

“Level IV” applies on any day if, on such day, the applicable Leverage Ratio is
4.00:1 or greater.

For purposes of this Pricing Schedule, the Leverage Ratio shall be calculated
once every quarter based on the financial information most recently reported by
Borrowers’ Agent pursuant to Section 8.3 of the Agreement; provided, however,
that the Leverage Ratio shall not be computed on the financial information most
recently reported by Borrowers’ Agent until the later of the first day of the
month after receipt of such information or five Business Days after the receipt
thereof, and if the most recent report required pursuant to Section 8.3 has not
been delivered, or if Administrative Lender reasonably objects to the accuracy
of such report within five Business Days after the receipt thereof, the next
higher Level from the Level then in effect shall apply until such time as the
delinquent report is delivered or Administrative Lender’s objections are
resolved to Administrative Lender’s reasonable satisfaction.  Effective
beginning Parent’s fiscal year 2007, Level V shall be the applicable Level until
the financial information for the end of Parent’s Q1, 2007 is provided.

1


--------------------------------------------------------------------------------